        Case 3:17-cv-04002-LB Document 110 Filed 03/27/20 Page 1 of 5



 1   MELODY DRUMMOND HANSEN (S.B. #278786)
     mdrummondhansen@omm.com
 2   HEATHER J. MEEKER (S.B. #172148)
     hmeeker@omm.com
 3   O’MELVENY & MYERS LLP
     2765 Sand Hill Road
 4   Menlo Park, California 94025-7019
     Telephone: +1 650 473 2600
 5   Facsimile:    +1 650 473 2601

 6   KAITLYN A. GOSEWEHR (S.B. #313458)
     kgosewehr@omm.com
 7   Two Embarcadero Center
     28th Floor
 8   San Francisco, California 94111-3823
     Telephone: +1 415 984 8700
 9   Facsimile:    +1 415 984 8701

10   JAMIE WILLIAMS (S.B. #279046)
     jamie@eff.org
11   AARON MACKEY (S.B. #286647)
     amackey@eff.org
12   ELECTRONIC FRONTIER FOUNDATION
     815 Eddy Street
13   San Francisco, California 94109
     Telephone: +1 415 436 9333
14   Facsimile:    +1 415 436 9993
15   Attorneys for Defendant
     Bruce Perens
16

17
                                UNITED STATES DISTRICT COURT
18
                               NORTHERN DISTRICT OF CALIFORNIA
19
                                        SAN FRANCISCO
20

21   OPEN SOURCE SECURITY, INC., and              Case No. 3:17-cv-04002-LB
     BRADLEY SPENGLER,
22                                                STIPULATION RE FEES AND COSTS
                          Plaintiffs,
23
            v.
24
     BRUCE PERENS, and Does 1-50,
25
                          Defendants.
26

27

28
                                              2                STIPULATION RE SETTLEMENT
                                                                           3:17-CV-04002-LB
        Case 3:17-cv-04002-LB Document 110 Filed 03/27/20 Page 2 of 5



 1
             Plaintiffs Open Source Security, Inc. and Bradley Spengler (hereinafter, “Plaintiffs”), and
 2
     Defendant Bruce Perens (hereinafter, “Defendant”), by and through their counsel of record,
 3
     hereby stipulate as follows:
 4
             WHEREAS, on July 17, 2017, Plaintiff Open Source Security, Inc. commenced this action
 5
     and thereafter moved to join the company’s CEO, Bradley Spengler, to the case (Dkts. 1, 19);
 6
             WHEREAS, on October 2, 2017, Plaintiffs filed their First Amended Complaint, asserting
 7
     claims of defamation per se, defamation per quod, false light, and intentional interference with
 8
     prospective economic advantage (Dkt. 18);
 9
             WHEREAS, on October 31, 2017, Defendant filed a motion to dismiss and a special
10
     motion to strike the First Amended Complaint pursuant to the California Anti-SLAPP statute
11
     (Dkt. 30);
12
             WHEREAS, on December 21, 2017, the Court dismissed each of Plaintiffs’ claims and
13
     held that Defendant’s statements “were made in a public forum and concern issues of public
14
     interest, and the plaintiffs have not shown a probability of prevailing on their claims” (Dkt. 53);
15
             WHEREAS, on February 5, 2018, Plaintiffs filed a Notice of Appeal to the Ninth Circuit
16
     Court of Appeals of the Court’s dismissal order (Dkt. 59);
17
             WHEREAS, on June 9, 2018, after reviewing all of the evidence before it, the
18
     Court awarded Defendant $259,900.50 in fees and $2,403.12 in costs related to the litigation in
19
     the district court (Dkt. 95);
20
             WHEREAS, on June 11, 2018, Plaintiffs filed a Notice of Appeal of the Court’s attorneys’
21
     fees award (Dkt. 96);
22
             WHEREAS, on June 22, 2018, Plaintiffs filed a $300,000 supersedeas bond, underwritten
23
     by Great American Insurance Company (Bond No. 2160532), and an unopposed motion to stay
24
     execution of the judgment pending appeal (Dkt. 100);
25
             WHEREAS, on June 24, 2018, the Court granted Plaintiffs’ motion for a stay of execution
26
     of the judgment and approved Plaintiffs’ $300,000 bond (Dkt. 101);
27
             WHEREAS, on February 6, 2020, following Plaintiffs’ appeal of both the merits of the
28
                                                       3                  STIPULATION RE SETTLEMENT
                                                                                      3:17-CV-04002-LB
        Case 3:17-cv-04002-LB Document 110 Filed 03/27/20 Page 3 of 5



 1
     Court’s dismissal order and the award of attorneys’ fees, the Ninth Circuit Court of Appeals
 2
     affirmed the Court’s dismissal order and the attorneys’ fee award (Dkt. 105);
 3
            WHEREAS, on appeal, Mr. Perens was represented by Electronic Frontier Foundation
 4
     (“EFF”) and O’Melveny & Myers LLP (“O’Melveny”) on the merits portion of the appeal, and
 5
     by O’Melveny on the fees portion;
 6
            WHEREAS, Defendant’s attorneys’ fees and costs incurred in responding to Plaintiffs’
 7
     appeals exceed the amount remaining in bond, and the parties wish to avoid any further litigation
 8
     and controversy regarding the additional amounts of Defendant’s attorneys’ fees and costs
 9
     incurred;
10
            NOW, THEREFORE, the parties stipulate:
11
            1.     Great American Insurance Company shall issue a payment under Bond No.
12
     2160532 for its penal sum, $300,000.00 (three hundred thousand dollars and zero cents), to cover
13
     Defendant’s attorneys’ fees and costs.
14
            2.     Of that $300,000.00:
15
                    •   $262,303.62 shall be paid to O’Melveny pursuant to the Court’s June 9, 2018
16
                         award of attorneys’ fees and costs related to litigation in the district court;
17
                    •   $2,210.36shall be paid to O’Melveny to cover its costs related to Plaintiffs’
18
                         appeal of the dismissal of this action and appeal of the attorneys’ fees award;
19
                    •   $1,011.67 shall be paid to the EFF to cover its costs related to Plaintiffs’
20
                         appeal of the dismissal of this action; and
21
                    •   $34,474.35 shall be paid to the EFF to cover a portion of its attorneys’ fees
22
                         related to Plaintiffs’ appeal of the dismissal of this action.
23
            3.     Great American Insurance Company will make all reasonable efforts to complete
24
     payment within twenty (20) days of the Effective Date of this stipulation. Payment of this money
25
     will be made via check after receipt of necessary information from Defendant’s counsel.
26
            4.     Plaintiffs will reasonably cooperate with Defendant to ensure the funds are
27
     released by Great American Insurance Company to Defendant’s counsel in a timely manner.
28
                                                      4                    STIPULATION RE SETTLEMENT
                                                                                       3:17-CV-04002-LB
        Case 3:17-cv-04002-LB Document 110 Filed 03/27/20 Page 4 of 5



 1
             5.    Provided that Plaintiffs reasonably cooperate in good faith with Defendant and
 2
     Great American Insurance Company, taking all reasonable steps in Plaintiffs’ control to ensure
 3
     that the funds are released from Great American Insurance Company in a timely manner,
 4
     Defendant agrees to forgo additional attorneys’ fees related to the appeals to which he would be
 5
     entitled.
 6
             6.    Upon issuance of that payment, Bond No. 2160532 is discharged, and Great
 7
     American Insurance Company and Plaintiffs are released from any further obligations thereunder.
 8
             7.    The Parties agree that this Court has jurisdiction for purposes of enforcing this
 9
     Stipulation.
10

11
             IT IS SO STIPULATED.
12

13           Dated: March 24, 2020                        MELODY DRUMMOND HANSEN
                                                          HEATHER J. MEEKER
14                                                        KAITLYN A. GOSEWEHR
                                                          O’MELVENY & MYERS LLP
15

16
                                                          By:    /s/ Melody Drummond Hansen
17                                                                    Melody Drummond Hansen
18                                                        Attorneys for Defendant
                                                          Bruce Perens
19

20           Dated: March 24, 2020                        JAMIE WILLIAMS
                                                          AARON MACKEY
21                                                        ELECTRONIC FRONTIER FOUNDATION
22

23                                                        By:    /s/ Jamie Williams
                                                                       Jamie Williams
24
                                                          Attorneys for Defendant
25                                                        Bruce Perens
26

27

28
                                                      5                   STIPULATION RE SETTLEMENT
                                                                                      3:17-CV-04002-LB
        Case 3:17-cv-04002-LB Document 110 Filed 03/27/20 Page 5 of 5



 1          Dated: March 24, 2020                         ROHIT CHHABRA
                                                          CHHABRA LAW FIRM, PC
 2

 3
                                                          By:    /s/ Rohit Chhabra
 4                                                                     Rohit Chhabra
 5                                                        Attorneys for Plaintiffs
                                                          Open Source Security, Inc. and
 6                                                        Bradley Spengler
 7

 8
     * Pursuant to Local Civil Rule 5-1(i)(3), I, Jamie Williams, attest that I obtained the concurrence
 9
     of Rohit Chhabra and Melody Drummond Hansen, in the filing of this document.
10
     I declare under penalty of perjury under the laws of the United States of America that the
11
     foregoing is true and correct.
12

13
     Dated: March 26, 2020                             By:       /s/ Jamie Williams
14                                                                     Jamie Williams

15

16

17

18                                        (PROPOSED) ORDER
19
            PURSUANT TO STIPULATION, IT IS SO ORDERED.
20

21     Dated: March __,
                    27 2020                         ________________________________
22                                                  HONORABLE LAUREL BEELER
                                                    United States Magistrate Judge
23

24

25

26

27

28
                                                      6                   STIPULATION RE SETTLEMENT
                                                                                      3:17-CV-04002-LB
